DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-10, 12-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (GB 2379342 A). Reference submitted with IDS.
As to claim 1, Douglas discloses: A fuse (Fig. 1-6) comprising: 
a fuse body including a main body portion 14 formed of a unitary block of dielectric material (p. 3, lines 20-23); 
a plurality of arc chambers 72 (and or subdivisions formed by barriers 24) molded into (at least partially by molding of cover 14; p. 3, lines 20-23) the main body portion, the arc chambers arranged in a matrix configuration (1x3, 2x3 with barriers 24); and 
a conductor 22 (one of 22, including terminals 34) extending through the main body portion and intersecting the arc chambers (at least 1 of the chambers 72, at least 2 of the chambers of 72 divided by corresponding barrier 24), the conductor having bridge portions (constrictions corresponding to the holes, p. 3, lines 12-16) disposed within the arc chambers and surrounded by air (the fuse is not at vacuum, so at least the air between filler media particles, if filled as in the exemplary embodiment; p. 4, line 33 - p. 5, line 2) within the arc chambers, the bridge portions being mechanically weaker than other portions of the conductor and configured to melt and separate upon occurrence of an overcurrent condition in the fuse (p. 3, lines 12-16).
As to claim 14, Douglas discloses: A fuse (Fig. 1-6) comprising: 
a fuse body including a main body portion 14 formed of a unitary block of dielectric material (p. 3, lines 20-23); 
a plurality of arc chambers 72 (and or subdivisions formed by barriers 24) molded into (at least partially by molding of cover 14; p. 3, lines 20-23) the main body portion, the arc chambers arranged in a matrix configuration (1x3, 2x3 with barriers 24); and 
a conductor 22 (one of 22, including terminals 34) extending through the main body portion and intersecting the arc chambers (at least 1 of the chambers 72, at least 2 of the chambers of 72 divided by corresponding barrier 24), the conductor having bridge portions (constrictions corresponding to the holes, p. 3, lines 12-16) disposed within the arc chambers and surrounded by air (the fuse is not at vacuum, so at least the air between filler media particles, if filled as in the exemplary embodiment; p. 4, line 33 - p. 5, line 2) within the arc chambers, the bridge portions being mechanically weaker than other portions of the conductor and configured to melt and separate upon occurrence of an overcurrent condition in the fuse (p. 3, lines 12-16); and
arc barriers 24, 74 disposed between adjacent arc chambers and intersecting the conductor (at least 24 intersects the conductor 22).
As to claims 2 and 15, Douglas discloses: wherein the conductor 22 defines a serpentine shape (see Fig. 1, 2, and 5) having at least two bends (at 30) formed therein.
As to claim 3, Douglas discloses: wherein the main body portion 14 is encased within a rigid shell 14, 12. The internal portions/volume of 14 are encased by the external surface of 14, which is a rigid shell. Alternatively, the lower surface of 14 is encased by 12, which is formed from the same thermoset/thermoplastic molded materials (p. 3, lines 20-22).
As to claim 4, Douglas discloses: arc barriers 24, 74 disposed between adjacent arc chambers and intersecting the conductor (at least 24 intersects the conductor 22).
As to claims 5 and 16, Douglas discloses: wherein the arc barriers are plates (24 and 74 are each plate shaped) disposed in a perpendicular orientation relative to the conductor (perpendicular with respect to portion 30 of conductor 22).
As to claims 7 and 18, Douglas discloses: wherein the conductor has opposing ends defining first and second terminals 34 extending from the fuse body.
As to claim 9, Douglas discloses: wherein the arc chambers are hollow cavities formed within a material of the main body portion (see Fig. 1-6).
As to claim 10, Douglas discloses: wherein the arc chambers define a two-dimensional matrix (see Fig. 3, Fig. 4).
As to claims 12 and 20, Douglas discloses: wherein the bridge portions have at least one of holes (p. 3, lines 12-16), notches, and slots formed therein.
As to claim 13, Douglas discloses: wherein the arc chambers are rectangular (generally rectangular, see Fig. 3, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (GB 2379342 A) as applied to claims 4 and 14 above, and further in view of McDonald (US 1447798 A).
As to claims 6 and 17, Douglas does not explicitly disclose: wherein the arc barriers are formed of metal plates having slots or apertures formed therein for allowing the conductor to pass through the arc barriers.
However, McDonald suggests providing arc barriers 3 (Fig. 1-7) formed of metal plates (p. 1, lines 52-55) having slots or apertures (upper cutout corresponding to fuse conductor 4) formed therein for allowing the conductor to pass through the arc barriers;
in order to prevent any melted metal from the fuse from escaping (p. 3, lines 6-13).
Merriam-Webster’s Dictionary defines slot as:
a narrow opening or groove.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Douglas as suggested by McDonald, e.g., providing:
wherein the arc barriers are formed of metal plates having slots or apertures formed therein for allowing the conductor to pass through the arc barriers;
in order to prevent any melted metal from the fuse from escaping.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 8, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (GB 2379342 A) as applied to claims 1 and 14 above, and further in view of Monagan (US 4032879 A).
As to claims 8 and 19, Douglas does not explicitly disclose: wherein the dielectric material of the main body portion is selected from a group consisting of melamine, silicon, and polyamides.
However, Monagan discloses: wherein the dielectric material of the main body portion is selected from a group consisting of melamine 10 (col. 5, lines 28-33), silicon, and polyamides;
in order to provide a suitable insulating material.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Douglas as suggested by Monagan, e.g., providing:
wherein the dielectric material of the main body portion is selected from a group consisting of melamine;
in order to provide a suitable insulating material.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 11, Douglas does not explicitly disclose: wherein the fuse body has a length in a range of 10 millimeters to 100 millimeters, a width in a range of 10 millimeters to 50 millimeters, and a height in a range of 5 millimeters to 25 millimeters.
However, Monagan discloses that fuses with different ampere ratings have different sized casings/housings, and that there are many different classifications of fuses (col. 1, lines 14-25).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Douglas as suggested by Monagan, e.g., altering the size of the fuse body to provide:
wherein the fuse body has a length in a range of 10 millimeters to 100 millimeters, a width in a range of 10 millimeters to 50 millimeters, and a height in a range of 5 millimeters to 25 millimeters;
in order to provide the appropriately sized fuse body for the desired ampere rating/classification of fuse.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the optimum size fuse body for effecting the desired ampere rating) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner suggests amending the claims to more clearly recite features of Fig. 6, namely wherein the conductor extends through solid portions of the unitary block of dielectric material, and wherein the conductor also extends through arc barrier plates located within the solid portions of the unitary block of dielectric material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835